EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with 2/10/2021 on Ms. Laura Park. 
The application has been amended as follows: 
 IN THE CLAIMS:
Claims 1-5, 22-23, and 27-30 were cancelled. 
In claim 13, line 5, “,” was changed to --, wherein the first and second passageways are spaced apart from one another in a chord-wise direction, --. 
The above changes were made in response to the Patent Board Decision mailed out 12/14/2020. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745